     Case: 1:19-cv-06160 Document #: 10 Filed: 10/19/19 Page 1 of 4 PageID #:52




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

Alexander Washington-Riley,                         Civil Action No. 19-cv-06160

               Plaintiff,                           Judge Martha M. Pacold

       v.

City of Chicago, et al.,

               Defendant.


                     MOTION TO WITHDRAW FROM ASSIGNMENT
                         PURSUANT TO LOCAL RULE 83.38

       Plaintiff’s recruited counsel, José Isasi (“Counsel”), respectfully moves this Court for

leave to withdraw as recruited counsel for Plaintiff Alexander Washington-Riley (“Plaintiff”),

pursuant to Northern District of Illinois Local Rule 83.38. In support of this Motion, Counsel

states as follows:

       1.      On September 13, 2019, Plaintiff filed a complaint against the City of Chicago

and three Chicago Police Officers, claiming violations of federal and state laws. ECF No. 1 & 9.

       2.      On September 13, 2019, Plaintiff filed a motion for attorney representation. ECF

No. 5. On October 7, 2019, the Court granted Plaintiff’s motion and recruited Counsel to

represent Plaintiff. ECF No. 8.

       3.      Counsel is a partner at the Jones Day law firm (“Jones Day”).

       4.      Jones Day is presently counsel for the City of Chicago, a defendant in this case.

The City of Chicago declined to waive any conflict that this action may present.

       5.      Jones Day also serves as general counsel for the City of Chicago Police Board

(“Police Board”). While the Police Board is not a party to this action, the Police Board is an

independent civilian body that decides disciplinary cases involving Chicago police officers. The
     Case: 1:19-cv-06160 Document #: 10 Filed: 10/19/19 Page 2 of 4 PageID #:52




Police Board is appointed by the Mayor of Chicago with the advice and consent of the City

Council. 1

           6.         The alleged misconduct of the three Chicago Police Officers that are named

defendants in this action is potentially under the purview of the Police Board.

           7.         On October 15, 2019, Counsel met with Plaintiff and explained the nature of the

conflict with him.

           8.         Northern District of Illinois Local Rule 83.38, Relief from Assignment, provides

in relevant part:

           (a) After assignment counsel may move for relief from an order of assignment
           only on the following grounds or on such other grounds as the assigning judge
           finds adequate for good cause shown:
               (1) Some conflict of interest precludes counsel from accepting the
               responsibilities of representing the party in the action.

           9.         Rule 1.7 of the Illinois Rules of Professional Conduct states that “a lawyer shall

not represent a client if . . . the representation of one client will be directly adverse to another

client.”

           10.        Given these circumstances, a conflict exists that precludes Counsel from

representing Plaintiff, inasmuch as he is directly adverse to the City of Chicago—an existing

Jones Day client which has declined to waive any conflict presented by this action. Additionally,

it is reasonably foreseeable that another current Jones Day client, the Police Board, may play a

significant role in this action.

           WHEREFORE, Counsel respectfully requests that the Court grant its motion to withdraw

from assignment as counsel for Plaintiff Alexander Washington-Riley and for such further relief

as the Court deems necessary and appropriate.


           1
               https://www.chicago.gov/city/en/depts/cpb.html




                                                          -2-
    Case: 1:19-cv-06160 Document #: 10 Filed: 10/19/19 Page 3 of 4 PageID #:52




Dated: October 19, 2019                 Respectfully submitted,



                                        s/ José Isasi
                                        José Isasi
                                        JONES DAY
                                        77 West Wacker Drive, Suite 3500
                                        Chicago, Illinois 60601
                                        Telephone: 1.312.269.4083
                                        Facsimile: 1.312.782.8585
                                        jisasi@jonesday.com




                                       -3-
     Case: 1:19-cv-06160 Document #: 10 Filed: 10/19/19 Page 4 of 4 PageID #:52




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 19, 2019, I caused the foregoing Motion

To Withdraw From Assignment Pursuant To Local Rule 83.38 to be filed with the Clerk of the

Court using the CM/ECF system.

       I further certify that I caused a copy of the same to be e-mailed to Plaintiff Alexander

Washington-Riley on October 19, 2019.

                                                                    s/ José Isasi
                                                                    José Isasi
